DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and evaluated as best understood by the examiner. 
Claim 4 recites the limitation, “a lid body, which comprises a lid aperture, which protrudes through the lid body”. As currently drafted, this limitation is indefinite because of the placement of the commas. It is unclear how the lid body protrudes through the lid body (itself). It is believed by the examiner that the lid body has a lid aperture and the lid aperture protrudes through the lid body. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosure (US Patent No 788,666).
Regarding claim 1, Mosure discloses a poultry drinker system (automatic stock fountain), comprising:
 a) a liquid container (liquid receptacle A), which includes a top opening (opening at top of liquid receptacle A when cover A’ is removed), such that a liquid is poured into the liquid container through the top opening (liquid may be poured into the opening at the top of A when cover A’ is removed); 
b) a drinking trough (drinking pan B), which attaches to a bottom end of the liquid container (Fig 1), such that the liquid container is fluidly connected to the drinking trough (liquid receptacle A is fluidly connected to drinking pan B through valve C); such that poultry drink the liquid from the drinking trough (drinking pan B provides animals with access to water); 
and c) a float valve assembly (valve C controlled by float lever), which is attached to the bottom end of the liquid container (best seen in Figs 1-2), such that the float valve assembly is configured to regulate a flow of the liquid from the liquid container into the drinking trough (“the pan being filled to the proper height carries upward the float and closes the upper valve C while the water-level descents the float also moves downward, opening the upper valve and still retaining the lower valve open”; page 1, ln 63-68); 
wherein the float valve assembly is configured to close when the liquid in the drinking trough has reached a predetermined maximum liquid level, and wherein the float valve assembly is configured to open when the liquid in the drinking trough is below the predetermined maximum liquid level (“the pan being filled to the proper height carries upward the float and closes the upper valve C while the water-level descents the float also moves downward, opening the upper valve and still retaining the lower valve open”; page 1, ln 63-68); 
whereby the float valve assembly maintains the predetermined maximum liquid level in the drinking trough as the poultry drink the liquid in the drinking trough (“the pan being filled to the proper height carries upward the float and closes the upper valve C while the water-level descents the float also moves downward, opening the upper valve and still retaining the lower valve open”; page 1, ln 63-68).
Please note, in the following limitations, “wherein the float valve assembly is configured to close when the liquid in the drinking trough has reached a predetermined maximum liquid level, and wherein the float valve assembly is configured to open when the liquid in the drinking trough is below the predetermined maximum liquid level” and “whereby the float valve assembly maintains the predetermined maximum liquid level in the drinking trough as the poultry drink the liquid in the drinking trough”, the phrase “predetermined maximum liquid level encompasses any liquid level. 
Regarding claim 3, Mosure discloses the poultry drinker system of claim 1 as previously discussed. Mosure further discloses further comprising: a lid assembly (cover A’), which is configured to detachably attach to an upper rim of the drinking container (cover A’ can be removed and attached to the liquid receptacle A), such that the lid assembly covers the top opening of the liquid container (best seen in Figs 1-2), such that the lid assembly prevents the liquid from spilling out of the liquid container from the top opening (cover A’ functions to prevent spilling, especially during transportation for refilling or otherwise; page 1, ln 35-40).
Regarding claim 19, Mosure discloses poultry drinker system (automatic stock fountain), comprising: 
a) a liquid container (liquid receptacle A), which is configured to contain a liquid (liquid receptacle A holds liquid for animal stock);
b) a drinking trough (drinking pan B), which is attached to the liquid container (best seen in Figs 1-2), such that the liquid container is fluidly connected to the drinking trough (liquid receptacle A is fluidly connected to drinking pan B through valve C); 
and c) a float valve assembly (valve C controlled by float lever), which is attached to the liquid container (valve C attached to liquid receptacle A; best seen in Figs 1-2), such that the float valve assembly is configured to regulate a flow of the liquid from the liquid container into the drinking trough (the pan being filled to the proper height carries upward the float and closes the upper valve C while the water-level descents the float also moves downward, opening the upper valve and still retaining the lower valve open; page 1, ln 63-68); 
wherein the float valve assembly is configured to close when the liquid in the drinking trough has reached a predetermined maximum liquid level, and wherein the float valve assembly is configured to open when the liquid in the drinking trough is below the predetermined maximum liquid level (page 1, ln 63-68); 
whereby the float valve assembly maintains the predetermined maximum liquid level in the drinking trough as poultry drink the liquid in the drinking trough (page 1, ln 63-68).
Please note, in the following limitations, “wherein the float valve assembly is configured to close when the liquid in the drinking trough has reached a predetermined maximum liquid level, and wherein the float valve assembly is configured to open when the liquid in the drinking trough is below the predetermined maximum liquid level” and “whereby the float valve assembly maintains the predetermined maximum liquid level in the drinking trough as the poultry drink the liquid in the drinking trough”, the phrase “predetermined maximum liquid level encompasses any liquid level. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mosure (US Patent No 788,666) in view of Santana (WO 2017/019038 A1).
Regarding claim 2, Mosure discloses the poultry drinker system of claim 1 as previously discussed. Mosure further discloses a handle (as seen in Figs 1-2). Mosure does not explicitly disclose at least one wheel attachable to the bottom and a handle extendable attached, such that the handle is upwards slidable to an extended height that enables a user to roll the poultry drinker system. 
However, Santana discloses a portable drinking device (analogous art) with a liquid container (boxed storage compartment). Santana further discloses a) at least one wheel (wheels 1), which is attachable to a bottom rear end of the liquid container (wheels 1 attached to the bottom of the boxed storage compartment; Fig 1), such that the drinking device is rollable for easy portability (cooler is portable via wheels 1); and b) a handle (extensible handle 7; Fig 4), which is extendably attached to a rear side of the liquid container (handle 7 attached to the rear side of the cooler as seen in Fig 4), such that the handle is upwards slidable to an extended height that enables a user to roll the drinking device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mosure by incorporating the wheel and extendable handle structure as suggested and taught by Santana. One of ordinary skill in the art would be motivated to use the wheels and extendable handle “so that users can pull the cooler by hand” (page 5, ln 16-20).
Please note, claim 2 recites the following limitation, “at least one wheel, which is attachable to a bottom end…” which under its broadest reasonable interpretation does not require the wheel to be attached. 
Regarding claim 6, Mosure in view of Santana discloses the poultry drinker system of claim 2 as previously discussed. 
Santana further discloses wherein the handle comprises: a handle body (handle 7); wherein the liquid container further comprises a handle receiving structure (handle compartment 9), which protrudes from a top rear end of the drinking device, such that the handle receiving structure defines a handle receiving interior that protrudes vertically through the handle receiving structure, such that the handle receiving interior is configured to receive the handle body (the arms of handle 7 vertically extend through handle compartment 9); whereby the handle body is slidably insertable through the handle receiving interior, such that the handle is slidable along the rear side of the liquid container (handle 7 slides into handle compartment 9 and is located on the rear side of the cooler; Fig 4).
Regarding claim 17, Mosure discloses the poultry drinker system of claim 1 as previously discussed. 
Mosure discloses the poultry drinker is portable (via the handle). However, Mosure does not explicitly disclose the further comprising wheels on the further comprising: a) a right wheel, which is rotatably connected to a bottom of the liquid container; and b) a left wheel, which is rotatably connected to the bottom of the liquid container; wherein a rear bottom part of the liquid container further comprises: a left wheel indentation; and a right wheel indentation; such that the right wheel is partially embedded inside the right wheel indentation; and such that the left wheel is partially embedded inside the left wheel indentation; such that a portion of each of the right wheel and the left wheel protrudes behind the liquid container.
However, Santana discloses a) a right wheel (wheel on right-hand side of cooler; Fig 4), which is rotatably connected to a bottom of the liquid container (wheels 1 are rotatably connected to bottom of cooler; Fig 4); and b) a left wheel (wheel on left hand side of cooler; Fig 4), which is rotatably connected to the bottom of the liquid container (wheels 1 are rotatably connected to the bottom of the liquid container); wherein a rear bottom part of the liquid container further comprises: a left wheel indentation (cooler has an indentation for receiving wheel 1 on the left hand side of the cooler; Fig 4); and a right wheel indentation (cooler has an indentation for receiving wheel 1 on the right hand side of the cooler; Fig 4); such that the right wheel is partially embedded inside the right wheel indentation (Fig 4); and such that the left wheel is partially embedded inside the left wheel indentation (Fig 4); such that a portion of each of the right wheel and the left wheel protrudes behind the liquid container (Fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mosure by incorporating the wheel and extendable handle structure as suggested and taught by Santana. One of ordinary skill in the art would be motivated to use the wheels and extendable handle “so that users can pull the cooler by hand” (page 5, ln 16-20).
Regarding claim 18, Mosure in view of  disclose the poultry drinker of claim 17 as previously discussed. 
Santana further wherein a rear of the drinking trough further comprises: a) a left rear opening (indent on the left hand side of the rear wall of cooler), housing the wheel on the left hand side; as seen in Fig 4); b) a right rear opening (indent on right hand side of the rear wall of the cooler), housing the wheel on the right hand side); such that the left rear opening is aligned with the left wheel indentation (indent on the left hand side of the rear wall is aligned with the indent on the left wall of the cooler); such that the right rear opening is aligned with the right wheel indentation (indent on the right hand side of the rear wall is aligned with the indent on the right wall of the cooler); such that the left wheel is partially embedded in the left rear opening (Fig 4); and such that the right wheel is partially embedded in the right rear opening (Fig 4); such that the right wheel and the left wheel protrude behind the drinking trough (Fig 4); such that rear protruding portions of the right wheel and the left wheel enable the poultry drinker to be inclined to gain clearance from a floor surface and to be rolled on the right wheel and the left wheel (Fig 4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mosure (US Patent No 788,666) in view of Colvin et al. (US Pub No 2013/0284103 A1). 
Regarding claim 4, Mosure discloses the poultry drinker of claim 3 as previously discussed. 
Mosure does not explicitly disclose wherein the lid assembly further comprises: a) a lid body, which comprises a lid aperture, which protrudes through the lid body, such that the liquid container is fillable with the liquid through the lid aperture, such that the liquid container is fillable with the liquid without removing the lid assembly; and b) a cap, which is configured to detachably cover the lid aperture, wherein the cap is hingedly connected to the lid body; such that the cap prevents liquid from spilling out of the liquid container, when the cap is positioned on the lid aperture.
However, Colvin et al. discloses a liquid feeder for birds (nectar feeder for hummingbirds) with a liquid container (container 20), drinking trough (tray 30), and lid assembly (cap 50, lid 60, hinge 70). Colvin et al. further discloses wherein the lid assembly (50, 60, 70) further comprises: a) a lid body (cap 50), which comprises a lid aperture protruding through the lid body (a large central aperture protrudes through cap 50 as seen in Fig 2), such that the liquid container is fillable with the liquid through the lid aperture (hummingbird food can be poured through the large central aperture in cap 50), such that the liquid container is fillable with the liquid without removing the lid assembly (hummingbird food can be poured through the large central aperture in cap 50 while it is attached to container 20); and b) a cap (lid 60), which is configured to detachably cover the lid aperture (best seen in Fig 2), wherein the cap is hingedly connected to the lid body (lid 60 attached to cap 50 by hinge 70); such that the cap prevents liquid from spilling out of the liquid container, when the cap is positioned on the lid aperture (para 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mosure by incorporating the lid body with an aperture the protrudes through the lid body and a cap hingedly connected to the lid body as suggest and taught by Colvin et al. This would be done so that the “lid 60 can be opened and closed for easier refilling of the container” (Colvin, para 0028). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mosure (US Patent No 788,666) in view of Goltz (US Patent No 2,150,499). 
Regarding claim 5, Mosure discloses the poultry drinker system of claim 1 as previously discussed. 
Mosure does not explicitly disclose a sieve, which is configured to be insertable into the drinking trough, such that the sieve is configured to cover a drinking area of the trough, such that the sieve is removable from the drinking trough; wherein the sieve includes a plurality of apertures, such that when the sieve is removed from the drinking trough, the liquid filters through the plurality of apertures, such that remaining debris in the sieve is removed from the drinking trough.
However, Goltz discloses an automatic water fountain for chickens (analogous art) with a liquid container (reservoir 10), drinking trough (drinking trough 13), and lid assembly (removable upper portion 11). 
Goltz further discloses a sieve (mesh sieve 15), which is configured to be insertable into the drinking trough (sieve 15 is in the reservoir but is capable of being placed in trough 13), such that the sieve is configured to cover a drinking area of the trough, such that the sieve is removable from the drinking trough (sieve 15 is capable of being inserted and removed from trough 13); wherein the sieve (mesh sieve 15) includes a plurality of apertures (mesh is an interlaced structure with a plurality of apertures formed between the network of wire, thread, or other fiber), such that when the sieve is removed from the drinking trough, the liquid filters through the plurality of apertures, such that remaining debris in the sieve is removed from the drinking trough (mesh sieve 15 filters the water (i.e. removes debris).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mosure by incorporating a sieve as suggested and taught by Goltz. One of ordinary skill in the art would be motivated to use a sieve to improve the water quality offered to the poultry.
Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosure (US Patent No 788,666) in view of Olson (US Patent No 5,099,798).
Regarding claim 8, Mosure discloses the poultry drinker system of claim 1 as previously discussed. Mosure further discloses a float valve with a piston assembly and float arm (Figs 1-2).
Mosure does not explicitly disclose all the details of the float valve body; the tube, which is mounted at least partially inside the float valve body, such that the tube is fluidly connected between the liquid container and the drinking trough, wherein an upper part of the tube comprises an upper plate, which comprises an upper tube aperture, which provides a fluid connection to the tube; piston assembly, which is positioned in the tube, such that the piston assembly is longitudinally moveable in the tube, such that when an upper surface of the piston assembly is flush against an inner surface of the upper plate of the tube, the piston assembly blocks the upper tube aperture, such that a flow of the liquid from the liquid container to the drinking trough is stopped; such that when the piston assembly is moved downward, away from the upper plate of the tube, the flow of the liquid resumes; and float arm. 
However, Olson discloses a poultry waterer (analogous art) with float valve assembly (shown in Figs 2-3). Olson further discloses wherein the float valve assembly comprises:
a) a float valve body (valve casing 36); 
b) a tube (cylindrical bore (not numbered) that plunger 40 is housed within (seen in Fig 2) and col 2, ln 18-24), which is mounted at least partially inside the float valve body (plunger and valve disc are seated in a cylindrical bore in the valve casing; col 2, ln 18-24), such that the tube is fluidly connected between the liquid container (drinking source 35) and the drinking trough (water tank 17), wherein an upper part of the tube (upper portion of the cylindrical bore) comprises an upper plate (horizontal surface at the top of the cylindrical bore formed where the bore narrows at port 39), which comprises an upper tube aperture (port 39), which provides a fluid connection to the tube (Fig 2); 
c) a piston assembly (plunger 40), which is positioned in the tube (cylindrical bore), such that the piston assembly is longitudinally moveable in the tube (plunger 40 moves up/down relative to the bore), such that when an upper surface of the piston assembly is flush against an inner surface of the upper plate of the tube, the piston assembly blocks the upper tube aperture, such that a flow of the liquid from the liquid container to the drinking trough is stopped (page 1 ln 95 – page 2, ln 25); such that when the piston assembly is moved downward, away from the upper plate of the tube, the flow of the liquid resumes ((page 1 ln 95 – page 2, ln 25); 
and d) a float arm (lever 41 and arm 47), wherein an inner end of the float arm is rotatably connected to the float valve body (rotatably connected to casing at fulcrum pin 43), such that an outer end of the float arm comprises a floating material (float 49), such that the floating material floats on a surface of the liquid in the drinking trough (float 49 floats in the water in tank 17 as seen in Figs 1-2); 
wherein the float arm contacts with a bottom end of the piston assembly (lever 41 contacts plunger 40 as seen in Fig 2), such that the float arm moves the piston assembly vertically when the float arm rotates (plunger 40 moves up and down in response to lever 41); such that the flow of the liquid from the liquid container to the drinking trough is stopped when the float arm is rotated to a maximum horizontal position, and such that the flow of the liquid is released when the float arm rotates downwards (page 1 ln 95 – page 2, ln 25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mosure with the invention of Olson by incorporating the float valve body as suggested and taught by Olson.  One of ordinary skill in the art would be motivated to use the float valve body of Olson in order to “protect the water supply and its controlling mechanism” (page 1, ln 7-9).
Regarding claim 9, the combination discloses the poultry drinker system of claim 8 as previously discussed. Olson further discloses wherein the float arm (lever 41) comprises: a rounded protrusion (rounded protrusion on lever 41 in contact with the bottom of plunger 40; as best seen in Olson Fig 3 reproduced below), which protrudes from an upper surface of the float arm, such that the rounded protrusion is configured to contact with the bottom end of the piston assembly (plunger 40), such that the rounded protrusion pushes the piston assembly upward when the outer end of the float arm moves upward.

    PNG
    media_image1.png
    234
    296
    media_image1.png
    Greyscale

Reproduced Fig 3. of Olson (US Patent No 5,099,798) showing protrusion on lever 41 in contact with plunger 40
Regarding claim 20, Mosure discloses the poultry drinker system of claim 19 as previously discussed. Mosure further discloses a float valve with a piston assembly and float arm (Figs 1-2).
Mosure does not explicitly disclose all the details of the float valve body; the tube, which is mounted at least partially inside the float valve body, such that the tube is fluidly connected between the liquid container and the drinking trough, wherein an upper part of the tube comprises an upper plate, which comprises an upper tube aperture, which provides a fluid connection to the tube; piston assembly, which is positioned in the tube, such that the piston assembly is longitudinally moveable in the tube, such that when an upper surface of the piston assembly is flush against an inner surface of the upper plate of the tube, the piston assembly blocks the upper tube aperture, such that a flow of the liquid from the liquid container to the drinking trough is stopped; such that when the piston assembly is moved downward, away from the upper plate of the tube, the flow of the liquid resumes; and float arm. 
However, Olson discloses a poultry waterer (analogous art) with float valve assembly (shown in Figs 2-3). Olson further discloses wherein the float valve assembly comprises:
a) a float valve body (valve casing 36); 
b) a tube (cylindrical bore (not numbered) that plunger 40 is housed within (seen in Fig 2) and col 2, ln 18-24), which is mounted at least partially inside the float valve body (plunger and valve disc are seated in a cylindrical bore in the valve casing; col 2, ln 18-24), such that the tube is fluidly connected between the liquid container (drinking source 35) and the drinking trough (water tank 17), wherein an upper part of the tube (upper portion of the cylindrical bore) comprises an upper plate (horizontal surface at the top of the cylindrical bore formed where the bore narrows at port 39), which comprises an upper tube aperture (port 39), which provides a fluid connection to the tube (Fig 2); 
c) a piston assembly (plunger 40), which is positioned in the tube (cylindrical bore), such that the piston assembly is longitudinally moveable in the tube (plunger 40 moves up/down relative to the bore), such that when an upper surface of the piston assembly is flush against an inner surface of the upper plate of the tube, the piston assembly blocks the upper tube aperture, such that a flow of the liquid from the liquid container to the drinking trough is stopped (page 1 ln 95 – page 2, ln 25); such that when the piston assembly is moved downward, away from the upper plate of the tube, the flow of the liquid resumes ((page 1 ln 95 – page 2, ln 25); 
and d) a float arm (lever 41 and arm 47), wherein an inner end of the float arm is rotatably connected to the float valve body (rotatably connected to casing at fulcrum pin 43), such that an outer end of the float arm comprises a floating material (float 49), such that the floating material floats on a surface of the liquid in the drinking trough (float 49 floats in the water in tank 17 as seen in Figs 1-2); 
wherein the float arm contacts with a bottom end of the piston assembly (lever 41 contacts plunger 40 as seen in Fig 2), such that the float arm moves the piston assembly vertically when the float arm rotates (plunger 40 moves up and down in response to lever 41); such that the flow of the liquid from the liquid container to the drinking trough is stopped when the float arm is rotated to a maximum horizontal position, and such that the flow of the liquid is released when the float arm rotates downwards (page 1 ln 95 – page 2, ln 25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mosure with the invention of Olson by incorporating the float valve body as suggested and taught by Olson.  One of ordinary skill in the art would be motivated to use the float valve body of Olson in order to “protect the water supply and its controlling mechanism” (page 1, ln 7-9).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of the guide rail comprises a base plate, a right guide protrusion, which protrudes from the base plate and aligned with the right handle indentation and a left guide protrusion, which protrudes from the base plate and is aligned with the left handle indentation, along with the other limitations of the claim. 
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of the piston body and a plug wherein the plug is configured such that a lower portion of the plug is insertable into the elongated aperture of the piston body, along with the other limitations of the claim. 
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of the float arm stopper which protrudes from an interior upper surface of the float valve body, along with the other limitations of the claim. 
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of the piston body and a plug wherein the plug is configured such that a lower portion of the plug is insertable into the elongated aperture of the piston body, along with the other limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Slinkard (US-20200045940-A1), Kane (US-10383311-B1), Smith (US-4254794-A), Peters (US-4274365-A), Brembeck (US-2097719-A), Cavagna (US-5921272-A), Oakes (US-1851682-A), Cordis (US2960965-A), Smith (US-3874344-A), Ruter (US-3405687-A), Forster (GB-2167638-A), Liu (CN-107996458-A), Browne (GB-2347603-A), North (US-0564635-A), Hawes (US-3437075-A), Welty (US-0258619-A), Ohara (US-5099798-A), Ernst (US-2871822-A), Godshaw (US-2871822-A), Kaiser (US-5306029-A), Cliatt (US-9199782-B1), Davies (US-20050034949-A1), Dawson (US-4180015-A), Slinkard (US-8826859-B1), Brougham (US-4628867-A). 
The cited prior art show automatic drinking devices for livestock with liquid reservoirs and troughs, various flow control mechanisms including float valve assemblies and pistons, and portable drinking devices with wheels and extensible handles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644